Title: From John Adams to William Cranch, 20 December 1811
From: Adams, John
To: Cranch, William



My dear Nephew
Quincy December 20. 1811

Will you be kind enough to advance five Dollars for me to Mr Gales for a Second years Subscription for his National Intelligencer, and let me pay it to Mr Peabody or any other on your account. I have desired him to ask the favour of Mr Quincy or you, hoping I might take such a Liberty with either. Your Friends are all well and with Health Wealth and long Life to you and yours.
John Adams